DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-3, 6-13, 15, 17, 19, 24-28 and 30, are presented for examination. Applicant filed response to a non-final Office action on 11/17/2022 amending claims 1, 7, 10, 17, and 19; canceling claim 29; and adding new claim 30. In light of Applicant’s amendments, Examiner has withdrawn the previous § 112, § 101, and § 102 rejections. Examiner has, however, established new objection for claims 3 and 25; and new § 101 and § 103 rejections for claims 1-3, 6-13, 15, 17, 19, 24-28 and 30, in the instant Office action. Since the new § 101 and § 103 rejections of claims 1-3, 6-13, 15, 17, 19, 24-28 and 30, were necessitated by Applicant’s amendment of independent claims 1, 10, and 17, the instant rejection is the FINAL rejection of the claims.   

Response to Arguments


§ 101 rejection: The newly amended independent claims 1, 10, and 17, do not render instant claims patent eligible. Thus, Examiner has established a new § 101 rejection.    

Prior Art Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous prior art rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 10, and 17.    

Claim Objections





Claims 3 and 25 are objected to because of informality in the following recitation: “generating a notification that the first transaction and the second transaction cannot be processed in the single session.” Since “the single session” is appearing as “the single user session” in all the other claims, this recitations should read: “generating a notification that the first transaction and the second transaction cannot be processed in the single user session.”

Claim Rejections - 35 USC § 101






35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-13, 15, 17, 19, 24-28, and 30, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  









Alice/Mayo Test: The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-3, 6-9, and 30, is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 10-13 and 15 is a system, which is also one of the statutory categories of invention. Still further, the claimed invention of claims 17, 19, and 24-28, is a non-transitory computer-readable storage medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-3, 6-13, 15, 17, 19, and 24-29, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-3, 6-13, 15, 17, 19, 24-28 and 30, however, recite an abstract idea of determining whether two or more transactions can be processed as a single user session. The creation of determining whether two or more transactions can be processed as a single user session, as recited in the independent claims 1, 10, and 17, belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 10, and 17, which set forth or describe the recited abstract idea, are described in the following steps: “analyzing first requirements associated with the first transaction and second requirements associated with the second transaction to determine whether the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart can be processed in a single user session, wherein the first requirements associated with the first transaction are different than the second requirements associated with the second transaction” (claims 1, 10, and 17), “responsive to determining that the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart can be processed in the single user session, processing the first transaction and the second transaction in the single user session” (claims 1, 10, and 17), and “responsive to determining that the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart cannot be processed with the single user session, executing an alternative process” (claims 1, 10, and 17). 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 10 and 17 recite additional elements: “one or more processors” (claim 10), “a computer-readable storage medium having computer-executable instructions stored thereupon” (claim 10), “a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon” (claim 17), and “a processor of a computing device” (claim 17). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitation recites insignificant extra solution activity (for example, data gathering): “receiving a request to process a transaction for a first item and a second item in a cart, the request including first data indicative of a first transaction with a first merchant for the first item and second data indicative of a second transaction with a second merchant for the second item” (claims 1, 10, and 17). These additional elements/limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional elements/limitations of independent claims 1, 10, and 17, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	





Step 2B of the Test: The additional elements/limitations of independent claims 1, 10, and 17, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0068] FIGURE 5 is a diagram illustrating aspects of a routine 500 for implementing some of the techniques disclosed herein. It should be understood by those of ordinary skill in the art that the operations of the methods disclosed herein are not necessarily presented in any particular order and that performance of some or all of the operations in an alternative order(s) is possible and is contemplated. The operations have been presented in the demonstrated order for ease of description and illustration. Operations may be added, omitted, performed together, and/or performed simultaneously, without departing from the scope of the appended claims. [0069] It should also be understood that the illustrated methods can end at any time and need not be performed in their entireties. Some or all operations of the methods, and/or substantially equivalent operations, can be performed by execution of computer-readable instructions included on a computer-storage media, as defined herein. The term "computer-readable instructions," and variants thereof, as used in the description and claims, is used expansively herein to include routines, applications, application modules, program modules, programs, components, data structures, algorithms, and the like. Computer-readable instructions can be implemented on various system configurations, including single-processor or multiprocessor systems, minicomputers, mainframe computers, personal computers, hand-held computing devices, microprocessor-based, programmable consumer electronics, combinations thereof, and the like. Although the example routine described below is operating on a computing device, it can be appreciated that this routine can be performed on any computing system which may include a number of computers working in concert to perform the operations disclosed herein.

[0087] The mass storage device 712 is connected to the CPU 702 through a mass storage controller (not shown) connected to the bus 77. The mass storage device 712 and its associated computer-readable media provide non-volatile storage for the computer architecture 700. AlthoughNewport IP, LLC 24 Docket: IP-P3530US1 the description of computer-readable media contained herein refers to a mass storage device, such as a solid-state drive, a hard disk or optical drive, it should be appreciated by those skilled in the art that computer-readable media can be any available computer storage media or communication media that can be accessed by the computer architecture 700.

This is a description of general-purpose computer. Further, the “receiving” limitation amount to no more than mere instructions to apply the exception using generic computer component. For the same reason this element is not sufficient to provide an inventive concept. The additional “receiving” step was considered as insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, it is also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional element of independent claims 1, 10, and 17, receives or transmits data over a network in a merely generic manner. The courts have recognized receiving and transmitting data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements/limitations of independent claims 1, 10, and 17, are well-understood, routine, and conventional. Further, taken as combination, the additional elements/limitations add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 10, and 17, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-3, 6-9, and 30, depend on independent claim 1; dependent claims 11-13 and 15 depend on independent claim 10; and dependent claims 19 and 24-28 depend on independent claim 17. The elements in dependent claims  2-3, 6-9, 11-13, 15, 19, 24-28, and 30, which set forth or describe the abstract idea, are: “the alternative process is to process the first transaction and the second transaction separately” (claims 2 and 24 – further limiting the recited abstract idea), “generating a notification that the first transaction and the second transaction cannot be processed in the single session; and providing one or more options for modifying the first transaction and the second transaction” (claims 3, 13, and 25 – further limiting the recited abstract idea), “determining an ordered set of processes operable to process the first transaction and the second transaction in the single user session or as separate user sessions” (claim 6 and 26 – further limiting the recited abstract idea), “the first requirements for the first transaction method and the second requirements for the second transaction method are received as settings data that are represented in a language-independent format” (claims 7 and 27 – further limiting the recited abstract idea), “the language-independent format is java script object notation (JSON)” (claims 8 and 28 – further limiting the recited abstract idea), “the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process” (claim 9 – further limiting the recited abstract idea), “generating a hierarchical data structure that maps dependencies between the first transaction and the first requirements, and maps dependencies between the second transaction and the second requirements” (claim 11 – further limiting the recited abstract idea), “analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirements and the second requirements in the single user session” (claim 12 – further limiting the recited abstract idea), “the hierarchical data structure is further generated based on one or more policies defining additional requirements” (claim 15 – further limiting the recited abstract idea), “generating a notification that the first transaction and the second transaction cannot be processed in the single user session; and processing one of the first transaction or the second transaction” (claim 19 – further limiting the recited abstract idea), and “the first requirements comprise a first payment type and wherein the second requirements comprise a second payment type that is different from the first payment type” (claim 30 – further limiting the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-3, 6-9, 11-13, 15, 19, and 24-29, do not correct the deficiencies of independent claims 1, 10, and 17, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-3, 6-13, 15, 17, 19, 24-28 and 30, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6, 9-12, 15, 17, 19, 24, 26, and 30, are rejected under 35 U.S.C. § 103 as being unpatentable over by Mandloi (2021/0097519 A1) in view of Mullen (2009/0112658 A1).

As to claims 1, 10, and 17, Mandloi shows one or more processors (Mandloi: page 1, ¶ 12; and page 6, ¶ 68); and a computer-readable storage medium having computer-executable instructions stored thereupon (Mandloi: page 2, ¶ 14; and page 6, ¶ 69) which, when executed by the one or more processors, cause the one or more processors to: receiving a request to process a transaction for a first item and a second item in a cart, the request including first data indicative of a first transaction with a first merchant for the first item and second data indicative of a second transaction with a second merchant for the second item (Mandloi: page 5, ¶ 53); analyzing first requirements associated with the first transaction and second requirements associated with the second transaction to determine whether the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart can be processed in a single user session (Mandloi: page 5, ¶ 57); responsive to determining that the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart can be processed in the single user session, processing the first transaction and the second transaction in the single user session (Mandloi: page 5, ¶ 58); and responsive to determining that the first transaction with the first merchant for the first item in the cart and the second transaction with the second merchant for the second item in the cart cannot be processed with the single user session, executing an alternative process (Mandloi: page 5, ¶ 58; and page 6, ¶ 64).
	Mandloi does not show that the first requirements associated with the first transaction are different than the second requirements associated with the second transaction. Mullen shows that the first requirements associated with the first transaction are different than the second requirements associated with the second transaction (Mullen: page 5, ¶ 65; and Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Mandloi by the first requirements associated with the first transaction being different than the second requirements associated with the second transaction of Mullen in order to provide for seamless payment for goods and/or services regardless of the type of payment and/or the type of proprietary transaction processing network (Mullen: page 2, ¶ 16). 

As to claims 2 and 24, Mandloi in view of Mullen shows all the elements of claims 1 and 17. Mandloi also shows that the alternative process is to process the first transaction and the second transaction separately (Mandloi: page 6, ¶ 67).


As to claims 6 and 26, Mandloi in view of Mullen shows all the elements of claims 1 and 17. Mandloi also shows determining an ordered set of processes operable to process the first transaction and the second transaction in the single user session or as separate user sessions (Mandloi: page 6, ¶¶ 63-64).

As to claim 9, Mandloi in view of Mullen shows all the elements of claim 1. Mandloi  also shows that the data is input via an application programming interface (API) configured to receive the data and return results of one or more actions to a requesting process (Mandloi: page 6, ¶ 69).

As to claim 11, Mandloi in view of Mullen shows all the elements of claim 10. Mandloi also shows generating a hierarchical data structure that maps dependencies between the first transaction and the first requirements, and maps dependencies between the second transaction and the second requirements (Mandloi: page 5, ¶ 57).

As to claim 12, Mandloi in view of Mullen shows all the elements of claim 11. Mandloi also shows analyzing the hierarchical data structure to determine whether an ordered set of operations fulfill the first requirements and the second requirements in the single user session (Mandloi: page 6, ¶¶ 63-64).
  



As to claim 15, Mandloi in view of Mullen shows all the elements of claim 11. Mandloi also shows that the hierarchical data structure is further generated based on one or more policies defining additional requirements (Mandloi: page 6, ¶¶ 66-67).

As to claim 19, Mandloi in view of Mullen shows all the elements of claim 17. Mandloi also shows generating a notification that the first transaction and the second transaction cannot be processed in the single user session (Mandloi: page 6, ¶ 64); and processing one of the first transaction or the second transaction (Mandloi: page 6, ¶ 64).

As to claim 30, Mandloi in view of Mullen shows all the elements of claim 1. Mandloi does not show that the first requirements comprise a first payment type and wherein the second requirements comprise a second payment type that is different from the first payment type. Mullen shows that the first requirements comprise a first payment type and wherein the second requirements comprise a second payment type that is different from the first payment type (Mullen: page 5, ¶ 65; and Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mandloi by the first requirements comprise a first payment type and wherein the second requirements comprise a second payment type that is different from the first payment type of Mullen in order to provide for seamless payment for goods and/or services regardless of the type of payment and/or the type of proprietary transaction processing network (Mullen: page 2, ¶ 16). 


Claims 3, 13, and 25, are rejected under 35 U.S.C. § 103 as being unpatentable over Mandloi in view of Mullen, and further in view of Anderson (2018/0107994 A1).

As to claims 3, 13, and 25, Mandloi in view of Mullen shows all the elements of claims 1, 10, and 17. Mandloi also shows that the alternative process comprises: generating a notification that the first transaction and the second transaction cannot be processed in the single session (Mandloi: page 6, ¶ 67). Mandloi in view of Mullen does not show providing one or more options for modifying the first transaction and the second transaction. Anderson shows providing one or more options for modifying the first transaction and the second transaction (Anderson: page 6, ¶ 46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Mandloi in view of Mullen by providing one or more options for modifying the first transaction and the second transaction of Anderson in order to provide transaction controls on payment tokens (Anderson: page 1, ¶ 7). 

Claims 7-8 and 27-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Mandloi in view of Mullen, and further in view of Sifter (2009/0158246 A1).

As to claims 7 and 27, Mandloi in view of Mullen shows all the elements of claims 1 and 17. Mandloi in view of Mullen does not show that the first requirements and the second requirements are received as settings data that are represented in a language-independent format. Sifter shows that the first requirements and the second requirements are received as settings data that are represented in a language-independent format (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Mandloi in view of Mullen by the first requirements and the second requirements being received as settings data that are represented in a language-independent format of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

As to claims 8 and 28, Mandloi in view of Mullen, and further in view of Sifter, shows all the elements of claims 7 and 27. Mandloi in view of Mullen does not show that the language-independent format is java script object notation (JSON). Sifter shows that the language-independent format is java script object notation (JSON) (Sifter: page 3, ¶ 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Mandloi in view of Mullen by the language-independent format being java script object notation (JSON) of Sifter in order to provide optimized process (Sifter: page 2, ¶ 33).

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Kossmann et al. An Evaluation of Alternative Architectures for Transaction Processing in the Cloud. Proceedings of the 2010 ACM SIGMOD International Conference on Management of Data. June 2010. Pages 579-590. 



















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRPI H KANERVO/Primary Examiner, Art Unit 3691